Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in reply to the Amendment filed on 12/20/2021. The Amendment has been entered, claims 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The gap in the claim is missing the relationship with the threshold gap, i.e. “performing a second CCA responsive to a gap of X orthogonal frequency-division multiplexing (OFDM) symbols between a DL burst and an uplink (UL) burst being greater than a threshold gap”.
Stated differently, the gap as amended is not based on the gap of X OFDM symbols between the DL burst and an uplink (UL) burst being greater than a threshold gap.
Such relationship is essential, because it is the basis of the gap as being defined.

 	Furthermore, the specification addressed the gap as indicated by the omitted step, for example the specification discloses the following:
 [0028] In some implementations, a processor for a base station, such as a next generation NodeB (gNB) includes circuitry configured to perform clear channel assessment (CCA) using either Category-1 (CAT-1) or CAT-2 listen-before-talk (LBT) on an unlicensed spectrum. Responsive to the CCA succeeding, downlink (DL) transmissions are started within a fixed frame period (FFP) in accordance with a frame based equipment (FBE) framework for NR on the unlicensed spectrum. The base station is configured to operate as an initiating device and one or more user equipments (UEs) are configured to operate as responding devices. Responsive to a gap of X orthogonal frequency-division multiplexing (OFDM) symbols between a DL burst and an uplink (UL) burst being greater than a threshold gap, the CCA is performed again. Responsive to the CCA succeeding, the DL transmissions are continued within the FFP.

[0181] FIG. 11 illustrates an example fixed frame period (FFP), according to one or more implementations. A base station performs a first clear channel assessment (CCA) using Category-1 (CAT-1) or CAT-2 listen-before-talk (LBT) on an unlicensed spectrum. The base station transmits first downlink (DL) data to one or more UEs within the FFP in accordance with a frame based equipment (FBE) framework for NR on the unlicensed spectrum. The base station is configured to operate as an initiating device and the one or more UEs are configured to performs a second CCA responsive to a gap of X orthogonal frequency-division multiplexing (OFDM) symbols between a DL burst and an uplink (UL) burst being greater than a threshold gap (e.g., 16 μs). The base station transmits second DL data within the FFP responsive to performing the second CCA.

[0191] Referring to FIG. 11, in some implementations, in order to reduce the implementation complexity, FBE is be designed such that no LBT is needed at the UE. In this case the UL scheduling is done such that the DL/UL gap is less than 16 μs. In some implementations, the SLIVs within an FFP can be configured by the gNB so that no gaps exists between the end of a DL burst and the beginning of an UL burst. In another implementation, the gNB fills any gaps that might exist between a DL and the following UL burst. In one implementation, a UE operating as a responding device is required to perform CAT-2 LBT to acquire the channel conditionally on whether the UL burst belong to a valid or invalid FFP. In another implementation, the base station performs the first CCA using CAT-1 LBT responsive to the gap of X symbols being less than or equal to the threshold gap. The base station performs the second CCA using CAT-2 LBT responsive to the gap of X symbols being greater than the threshold gap. For example, depending of the gap X between the end of a DL burst and the beginning of the UL burst: (1) the UE performs CAT-1 LBT if X <16 .sub.i.ts or (2) the UE performs CAT-2 LBT if X>16 μs. In one implementation, a transmission within a FFP always can start with a DL burst, and ends with an UL burst, as illustrated in FIG. 11.

gap of X orthogonal frequency-division multiplexing (OFDM) symbols between a DL burst and an uplink (UL) burst being greater than a threshold gap. Further, for an initiating device, multiple transmissions are permitted within a COT if the gap between transmissions does not exceed 16 us. Otherwise an initiating device can perform CCA before transmission. An initiating device is allowed to grant authorization to one or more associated responding devices.
	Dependent claims 2-7,  9-14, 16-17 and 21-23 are subject to the same rejections as indicated above, at least based on the dependency from the corresponding base claims.

 Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive.  
Applicants have amended independent claims 1, 8 and 15 to delete the essential step indicated above, however, interpreting the independent claim in light of the specification, and assuming that the Applicants will reconsider amending the claims to incorporate the disputed limitation, the prior art of record to NPL may still applies.
It should be noted that the NPL document provides for the gap between the DL burst and uplink burst  being less or greater than a gap threshold, the Gap threshold being 16 μs, which is the same as the gap threshold of the instant Application, see above paragraph [0191].
	Furthermore, Applicants addressed the NPL as been directed to COT, see REMARKS on pages 1-2. However, Applicant disclosure is directed to performing the downlink and uplink burst with the COT. The specification as an example provides for the following:
between a DL burst and an uplink (UL) burst being greater than a threshold gap. Further, for an initiating device, multiple transmissions are permitted within a COT if the gap between transmissions does not exceed 16 us. Otherwise an initiating device can perform CCA before transmission. An initiating device is allowed to grant authorization to one or more associated responding devices.
	It should be noted that NPL provides for similar subject matter disclosed, see figure 9 of the NPL. NPL also discloses:
The regulatory requirements [6] mandate that within each FFP, the channel occupancy time acquired by the initiating device shall not be greater than 95% of the fixed frame period, and at the tail of each FFP an idle period of at least 5% of the COT should be left with a minimum of 100 μs. Due to this last constrain, if the FFP is shorter than 2 ms, then the spectral efficiency is highly impacted. In order to illustrate this concept, in Figure 10 it is shown the maximum percentage of the FFP, which can be used as a COT under the limitation that an idle period has to be at least 160 μs  long, in function of the FFP length.
Figure 10 of the NPL illustrates Maximum percentage of the FFP which can be used as a COT as function of the FFF length. 
Figure 10 of the NPL is identical to Figure 12 of the instant Application. Such teaching of NPL appears to be in conformance with Applicants’ original Examined claims, and  thus omitting the essential step should not be ground for disputing the NPL reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        3/25/2022